                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ANTONIO WHITLOW
ADC #160565                                                                     PETITIONER

v.                             Case No. 5:17-cv-00331-KGB-PSH

WENDY KELLEY, Director
Arkansas Department of Correction                                              RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Antonio Whitlow’s petition and denies the requested relief.

       So adjudged this the 3rd day of October, 2018.



                                                         _____________________________
                                                         Kristine G. Baker
                                                         United States District Judge
